     Case 4:20-cr-02297-JAS-DTF Document 39 Filed 05/25/21 Page 1 of 2



 1   Roberto C. Montiel, ABN 3198
     ROBERTO C. MONTIEL LAW OFFICE, P.L.L.C.
 2
     571 N. Grand Avenue
 3   Nogales, Arizona 85621-1135
     Telephone: (520) 281-2923
 4   Facsimile: (520) 287-2121
     Email: lawrobertomontiel@hotmial.com
 5
     Attorney for Defendant Enrique Monarque-Orozco
 6
                               UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8

 9                                              ) No. CR-20-02297-TUC-JAS-(DTF)
     UNITED STATES OF AMERICA,                  )
10                                              )
                  Plaintiff,                    ) SECOND MOTION TO CONTINUE
11                                              ) SENTENCING HEARING DATE
     vs.                                        )
12
                                                )
13                                              )
     Enrique Monarque-Orozco,                   )
14                                              )
                                                )
15                    Defendant,                )
16
           It is expected that excludable delay under 18 U.S.C § 3161(h)(7)(B)(iv) will occur
17   as a result of this motion or of an order based thereon
18         COMES NOW the Defendant, Enrique Monarque-Orozco, by and through
19   counsel undersigned and respectfully moves the Court for a continuance of the
     Sentencing date, which is now set for August 2, 2021, for a period of four months. The
20
     continuance is requested because the Parties are still reviewing the discovery material.
21
           The Assistant United States Attorney Mary Sue Feldmeier has been contacted
22
     and she has no objection to this continuance.
23         DATED this 25th day of May, 2021
24                                            ROBERTO C. MONTIEL LAW OFFICES, P.L.L.C.

25

26
                                                        /s/ Roberto C. Montiel __________
                                                            Roberto C. Montiel
27                                                          Attorney for Defendant

28


                                                -1-
     Case 4:20-cr-02297-JAS-DTF Document 39 Filed 05/25/21 Page 2 of 2



 1                                    CERTIFICATE OF SERVICE
 2
     I hereby certify that on May 25th , 2021, the foregoing was filed electronically with the Clerk
 3   of the Court to be served by operation of the Court’s electronic filing system upon the
     following:
 4                                         Mary Sue Feldmeier
                                   Assistant United States Attorney
 5                                Office of the United States Attorney
 6
                              Evo A. DeConcini United States Courthouse
                                405 West Congress Street, Suite 4800
 7                                   Tucson, Arizona 85701-5040
                                      Telephone: (520) 620-7300
 8                              Email: mary.sue.feldmeier@usdoj.gov
 9
                                                                  /s/ Roberto C. Montiel
10                                                                    Roberto C. Montiel

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
